DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 10-11, 14, 17, and 19 are rejected under 35 U.S.C. 102 (a) (1) as being unpatentable over Sahay et al. (US 2016/0363450).
Regarding claim 1, Sahay teaches a system comprising a non-transitory memory storing instructions; (see Sahay, at [0080] which discloses storage medium such as a portable computer diskette, a hard disk, a random access memory (RAM), a read-only one or more hardware processors configured to execute the instructions to cause the system to perform operations (see Sahay at [0081] which discloses that the computer program instructions may be provided to a processor or general purpose computer, etc. such that the instructions, which execute via the processor of the computer or other programmable data processing apparatus, enable the implementation of the functions/acts specified in the flowchart and/or block diagram or blocks.) comprising: receiving a query for directions to a first merchant physical location; responsive to receiving the query, (see Sahay at [0024] which discloses generation of a query corresponding to the location at which a request for planning guidance is generated)
determining a first travel time to the first merchant physical location and a second travel time to a second merchant physical location, and determining a first wait time at the first merchant physical location and a second wait time at the second merchant physical location; determining that a first total time using the first travel time and the first wait time is shorter than a second total time using the second travel time and the second wait time; (see Sahay at [0046] which discloses that a total trip time may be calculated based on both the predicted wait time and a predicted travel time.  [0046] further discloses that the computer-based device may include search based on determining that the first total time is shorter than the second total time, providing navigation to the first merchant physical location (see Sahay at [0077] which discloses the use of wait time to facilitate comprehensive trip planning and that wait time may be combined with travel time to select a particular point-of-interest based on total trip time.)
Claim 10 is directed towards a method that would be performed by the system of claim 1.  Claim 17 is directed towards a non-transitory machine-readable medium, having stored executable machine –readable instructions, that when executed, would cause a machine to perform the operations performed by the system of claim 1.  The cited portions of Sahay used in the rejection of claim 1 teach the method of claim 10 and the operations performed by the non-transitory machine-readable medium of claim 17.  Therefore, claims 10 and 17 are rejected under the same rationale used in the rejection of claim 1.
	Regarding claim 2, Sahay teaches the system of claim 1, wherein the providing navigation includes automatically providing navigation to the first merchant physical location based on a user preference (see Sahay at [0026] which discloses that a navigation system included in a car communicates with a telematics server to 
	Regarding claim 3, Sahay teaches the system of claim 1, wherein the operations further comprise:  determining the first travel time and the second travel time based on a distance between a customer device physical location and each of the first and second merchant physical locations, respectively (see Sahay at [0004] which discloses using navigation tools to allow users to compare the distances and/or travel times between a current location and different identified businesses.)
	Regarding claim 4, Sahay teaches the system of claim 1, wherein the operations further comprise: determining the first wait time and the second wait time based on a plurality of factors at each of the first and second merchant physical locations, respectively (see Sahay at [0049] which discloses that the measured wait data, the crowdsourced wait data, and the wait time predictive model impacts the overall accuracy of the predicted wait data that the wait time server generates; Examiner maps 
	Regarding claim 5, Sahay teaches the system of claim 4, wherein the operations further comprise: determining baseline levels for each of the plurality of factors, wherein the first wait time and the second wait time are correlated to deviations from the baseline levels for each of the plurality of factors (see Sahay at [0060] which discloses that the queue constraints constrain the velocity of the mobile device to a predetermined threshold and constrain the walking angle to lie with a range of angles defined by a threshold angle; Examiner maps the velocity of the mobile device and the walking angle to the plurality of factors; Examiner maps their thresholds to the baseline levels).
Claim 14 recites a method corresponding to system claim 5 while claim 19 recites a non-transitory machine-readable medium corresponding to system claim 5.  Claims 14 and 19 are substantially the same as claim 5 and are therefore rejected under the same rationale as stated for claim 5 above.  
Regarding claim 11, Sahay teaches the method of claim 10, further comprising determining, by the system provider device, a subsequent destination location for a user associated with a user device that sent the query, wherein providing the navigation to the first merchant physical location or the second merchant physical location is further based on the subsequent destination location (see Sahay at [0046] 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 6, 8-9, 12, 15-16, and 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sahay et al.  (US 2016/0363450) in view of Zamer et al. (US 2015/0317681).
Regarding claim 6, Sahay does not expressly teach the system of claim 4, wherein the plurality of factors includes one or more of a total payment volume, a payment volume per unit time, a payment volume per device, a number of transaction processing devices, a rate of transactions, a consumption rate of at least one of a plurality of consumable goods or utilities, and a merchant staffing level.  In a related art, Zamer teaches wherein the plurality of factors includes one or more of a total payment volume, a payment volume per unit time, a payment volume per device, a number of transaction processing devices, a rate of transactions, a consumption rate of at least one of a plurality of consumable goods or utilities, and a merchant staffing level (see Zamer at [0040] which discloses that the merchant activity information may include a rate of transactions).

One would have been motivated to make such a modification to monitor merchant activity by way of determining when a number of merchant transactions exceeds a particular number of transactions per minute, as suggested by Zamer at [0021].  
	Regarding claim 8, Sahay does not expressly teach the system of claim 6, wherein the operations further comprise: detecting an increase in one or more of the plurality of factors for at least one of the first and second merchant physical locations; and responsive to detecting the increase, determining a corresponding increase in at least one of the first wait time and the second wait time.  In a related art, Zamer discloses wherein the operations further comprise: detecting an increase in one or more of the plurality of factors for at least one of the first and second merchant physical locations; and responsive to detecting the increase, determining a corresponding increase in at least one of the first wait time and the second wait time (see Zamer at [0043] which discloses that a first merchant 602 may have established a particular merchant activity rule that specifies when the number of customers waiting for service exceeds a particular number (e.g., five, as shown in the example of the customers 603 of FIG. 6), any additional customers may be referred to one or more allied second merchants.  
Claims 15 and 20 are substantially the same as claim 8 and are therefore rejected under the same rationale as stated for claim 8 above.  Claim 15 recites a method corresponding to system claim 5 while claim 20 recites a non-transitory machine-readable medium corresponding to system claim 5.
	Regarding claim 9, Zamer teaches wherein the operations further comprise: providing an incentive for navigating to a third merchant physical location, wherein the third merchant physical location is operated by a different merchant than a merchant that operates at least one of the first merchant physical location and the second merchant physical location (see Zamer at [0041] which discloses that other embodiments may provide customers with allied merchants which are further away, but which may offer incentives to customers (e. g., a certain percentage off their purchase) for shopping at the allied merchant).
Claim 16 is directed to a method that is substantially the same as the system recited in claim 9 and is therefore rejected under the same rationale as stated for claim 9 above.
Regarding claim 12, Sahay teaches the method of claim 10, further comprising determining, by the system provider device, the first wait time and the second wait time based on a plurality of factors at each of the first and second merchant physical locations, respectively (see Sahay at [0049] which discloses that the measured wait data, the crowdsourced wait data, and the wait time predictive model impacts the overall accuracy of the predicted wait data that the wait time server generates; Examiner maps the measured wait data, the crowdsourced wait data, and the wait time predictive model to the plurality of factors).  Sahay does not expressly teach wherein the plurality of factors includes one or more of a total payment volume, a payment volume per unit time, a payment volume per device, a number of transaction processing devices, a rate of transactions, a consumption rate of at least one of a plurality of  includes one or more of a total payment volume, a payment volume per unit time, a payment volume per device, a number of transaction processing devices, a rate of transactions, a consumption rate of at least one of a plurality of consumable goods or utilities, and a merchant staffing level (see Zamer at [0040] which discloses that the merchant activity information may include a rate of transactions).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sahay to include a rate of transactions, as taught by Zamer.  
One would have been motivated to make such a modification to monitor merchant activity by way of determining when a number of merchant transactions exceeds a particular number of transactions per minute, as suggested by Zamer at [0021].  
Claim 18 is directed to a non-transitory machine-readable medium that is substantially the same as the method recited in claim 12 and is therefore rejected under the same rationale as stated for claim 12 above.

s 7 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Sahay et al. (US 2016/0363450) in view of Zamer et al. (US 2015/0317681) and further in view of Yenni et al. (US 2009/0119142).
Regarding claim 7, Sahay does not expressly teach the system of claim 6, wherein the consumption rate of the at least one of the plurality of consumable goods or utilities includes a consumption rate of water, a consumption rate of energy, and a consumption rate of consumable goods or inventory items.   In a related art, Yenni discloses wherein the consumption rate of the at least one of the plurality of consumable goods or utilities includes a consumption rate of water, a consumption rate of energy, and a consumption rate of consumable goods or inventory items (see Yenni, at the Abstract, which discloses a system for providing an indication of the need for replenishment of consumables based on the monitored attributes of the fixtures and that consumable usage levels are estimated based on predetermined consumption levels associated with usage states of the fixtures.  Examiner maps consumable usage levels to consumption rate).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sahay to monitor a consumption rate of consumable goods, as taught by Yenni.  

Claim 13 is directed to a method that is substantially the same as the system recited in claim 7 and is therefore rejected under the same rationale as stated for claim 7 above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROY RHEE whose telephone number is 313-446-6593.  The examiner can normally be reached on 8:30 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan, can be reached on 571-270-7016.  If supervisor Peter Nolan cannot be reached, please call Thomas Black at 571-272-6956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/R.R./Examiner, Art Unit 3661


/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661